Honorable S. R. Allen      Opin%on NO. o-6462
County Attorney            Ret   (1) Authority of Commis-
Hamilton County                      sioners' Court to
Hamilton, Texas                      determine whether
                                     county offlcers,shall
                                     be on fee or annutil
                                     salary basis at time
                                     other than at its
                                     first regular meet-
                                     ing in January-
                                 (2) Maximum compensation
                                     of sheriff of Hamilton
Dear Sir:                            County.
       We are in receipt of your letter of recent date
requesting the opinion of this department on the above
stated matters. We quote from your letter as follows:
           'In a recent opinion from your department
      addressed to me, same being Opinion No, O-6432
      Re: Compensation of the Sherpif of Ramil'ton
      County, among other thfngs, you referred to
      Section 2 of Article 3912e3 Vernon~s Annotated
      Civil Statutes, which is as followss
           trtIncounties having a population
        of less than twenty thousand (20,000)
        inhabitants according to the last pre-
        ceding federal census, it shall likewise
        be the duty of the Commissioners~ Court,
        by its order duly made and entered of
        record at its first regular meeting in
        January of~each calendar yeasp to deter-
        mine ,whethercounty officers of such
        county (excluding county surveyors,
        registrars of vital statistics and notary
        publics) shall be compensated on the
        basis of fees earned by them in the
        performance of their official duties,
        and It shall also be the duty of the
        county clerk to forward to the Comp-
        troller of Public Accounts of the
        State of Texas, on or before the 31st
                                                                -.




Hon. 2..R. Allen, page 2 (O-6462)



         day of January3 a certified copy of
         said order of said Commissionersl
         Court. !'I
            "The CZommissionersl Court and the Sheriff of
       this County have requested me to secure an opinion
       from your department ,whetherit is mandatory that
       the order of the Commissioners~ Court referred to
       and which is required by said Section to be passed
       at the first regular meeting In January of each
       calendar year9 must be passed at said time or
       whether it might be passed at a la$er date in the
       year, Also (2) at what sum the court authorized
       to fix such salary?
            "It Is insisted by the Sheriff and recognized
       by the Commissionerst Court that the compensation
       of the Sheriff's office In this county, based on
       fees and the $l,OOO.OO allowed as ex-officio Is
       inadequate for the amount of work to be done by
       that office and the responsibility involved, but
       are at a loss to know how he can legally be com-
       pensated, this county being governed by the fee
       system.
            "We would greatly appreciate your opinion
       with reference to same."
            A portion of the prcvSs,5onsof Section 2:sArtiole
3912e, V.A.C.S. is quated above 5.nyo?~rletter,
            Section lT9 ArtLcle 3912e, V.A*C-S,, in part,
provides:
                                bowt in counties having
            "The Commissioners8 m
       a pooulation of less than twenty thousand (20,000)
       inhabitants, a&ccordingto the last preceding Fed-
       eral Census at the first regala- meeting in January
       of each calendar year, may pass an order provid%ng
       for compensation of all county and precinct officers
       on a salary basis. The Commissioners Court in
       eaoh of such counties is hereby authorized, and
       it shall be its duty, to fix the salaries of
       Criminal District Attorneys. In the event such
       Court passes such order they shall pay to each of
       said District snd @ounC,yoffeic,ersin money an
       annual  salary in twelve (12) equal installments
       of not less than the total sum earned as compensa-
       tion by said officer in hfs said official capacity
Hon. S. R. Allen, Page 3 (O-6462)



       for the fiscal year of 1935 and not more than the
       maximum allowed such officer under laws existing
       August 24th, 1935, . . . .*

            Article 3898, V.A.C.S., In part, provides:
            "The fiscal year, within the meaning of this
       Act, shall begin on January 1st of each year; and
       each district, county and precinct officer shall
       file his report and make the final settlement re-
       quired in this Act not later than February 1st of
       each year; provided, however, that officers re-
       ceiving an annual salary as compensation for their
       services shall, by the close of each month, pay
       Into the Officers' Salary Fund or funds, all fees,
       commissions and compensation collected by him aur-
       ing said month. . . . ."
            Under the provisions of Article 3898, the fls-
Cal year of a county begins on January 1st of each year.
We think that it was contemplated by the provisions of
Section 2, Article 3912e, that during the month of January,
the commissioners' court should have determined whether
the designated county officers would be compensated on
a fee or salary basis, whereby said officers could account
for and dispose of the fees of office accordingly, In the
manner provided in Article 3898. When the commissioners'
court has determined thatcounty officers shall be paid
on an annual salary basis, we think that it was contemplated
that suchual     salary should be paid for the fiscal year,
beginning January lst, in twelve equal Installments. We
do not think it was within the contemplation of this Act
that county officers should be compensated on a fee basis
for a part of a year, and, for the remaining portion of
said year, be compensated on a salary basis. If It were
determined that county officers should be paid on the basis
of an annual salary, in any month later than January of
any fiscal year, it would be impossible to comply with
those provisions as to fixing salaries on an iylnualbasis
and paying same In twelve equal installments for that fis-
cal year.
       After carefully considering all of the pertinent
statutory provisions, it is the opinion of this department
that the provisions of Section 2, Article 3912e ,areman-
datory In effect, and we find no authority for a commis-
sioners' court to determine whether county officers shall
be paid on a fee or salary basis, at any time other than
at its first regular meeting In January of each year.
Hon. S. R, Allen, Page 4 (O-6462)


        With reference to the maximum compensation of the
sheriff,of Ramllton County, when the county operates on
a fee basis, we refer you to Opinion No. O-6432, addressed
to youp wherefn it'was pointed out that the maximum amount
of ex officio compensation which he could be allowed is
One Thousand Dol&ars ($l,OOO.OO) per years and such ex
officio compensation as he may receive, together with the
fees that he is entitled by law to retain, shall not ex-
ceed the sum of Three Thousand DoLlara ($3,000.00) per
year o As to the compensation the sheriff may receive>
when It has been determined in the manner provided by law,
that county officers In said county shall be paid on the
basis of an annual salary, the minimum salary of the
sheriff is an amount not less than that earned by the
sheriff of said county in his official capacity for the
fiscal yearl935j and the maximum salary that he may be
allowed Is an amount not exceeding the maximum amount
allowed suoh officer under laws ex9stiog August 24, 3935
($3,000.00).
       Trusting that the foregoing fully answers   your
Inquiries, we remain
                                    Yours very truly,
                            ATTORNEYGENERAL OF TRXAS




                                            J, A. Ellis
                                            Assistant

JAE:ddt